Citation Nr: 1434389	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for hypertension, to include as a result of claimed herbicide exposure.  

3.  Entitlement to service connection for chloracne, to include as a result of claimed herbicide exposure.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, denying the claims currently on appeal.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in June 2012.  However, the Veteran failed to report to his scheduled hearing.  VA has not received a statement of good cause from the Veteran for his failure to report to this hearing or a request to reschedule.  As such, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

In addition to the physical claims file, electronic systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  A review of these systems does not reveal any additional relevant information that is not already associated with the physical claims file.  

The issues of entitlement to service connection for a psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's left ear is manifested by audiometric findings of 10 decibels (dB) at 500 Hertz (Hz), 10 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 Hz and 25 dB at 4000 (Hz).  

2.  The Veteran does not suffer from hearing loss of the left ear for VA purposes.  

3.  The record does not contain evidence of diagnosis or treatment for a skin condition such as chloracne during the pendency of this claim.  

4.  The Veteran does not have a confirmed diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing entitlement to service connection for chloracne, to include as secondary to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2013).

3.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA PTSD examination in December 2010 and a VA audiology examination in January 2011.  VA has obtained these reports as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not afforded an examination of the skin.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claim of entitlement to service connection for chloracne because there is no evidence of a chronic disability or symptomatology.  The Veteran has merely alleged the existence of chloracne without any statement as to symptomatology associated with this claimed disability.  As such, a VA examination is not necessary in this case.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Left Ear Hearing Loss

The Veteran contends that he is entitled to service connection for hearing loss of the left ear.  However, as outlined below, the evidence of record demonstrates that the Veteran does not suffer from hearing loss (for VA purposes) of the left ear.  As such, service connection is not warranted.  

According to the Veteran's June 1968 separation examination, pure tone thresholds for the left ear, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
5
15

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).  As such, for VA purposes, the Veteran was not suffering from left ear hearing loss at his time of separation.  

The first evidence of record suggesting left ear hearing loss is the Veteran's claim that was received in February 2010.  The Veteran was subsequently afforded a VA audiometric examination in January 2011.  On the authorized audiological evaluation, pure tone thresholds, in dB, were found to be:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  As such, for VA purposes, the Veteran was not suffering from hearing loss of the left ear as of February 2010.  See id.  The record contains no further evidence regarding the left ear.  

The above evidence demonstrates that service connection for left ear hearing loss is not warranted.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of left ear hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has reported subjective symptoms of impaired hearing in the left ear.  The January 2011 VA examiner also assigned a diagnosis of mild high frequency sensorineural hearing loss in the left ear at 6000 Hz.  Nonetheless, VA regulations specifically define hearing loss as auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.  The Veteran does not meet these requirements, and as such, service connection for left ear hearing loss cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for left ear hearing loss must be denied.



Chloracne

The Veteran also contends that he is entitled to service connection for chloracne.  Specifically, the Veteran has asserted that this condition arose due to exposure to herbicidal agents.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's chloracne did not manifest during, or as a result of, active military service, to include as secondary to exposure to herbicides.  

The Veteran's service treatment records do not reflect treatment for a skin condition.  According to the Veteran's June 1968 separation examination, an evaluation of the Veteran's skin was deemed to be normal.  The Veteran also denied having, or ever having had, skin diseases in his report of medical history associated with his June 1968 separation examination.  As such, there is no evidence of a chronic skin condition such as chloracne during active military service.  

The first post-service reference to chloracne is the Veteran's claim of February 2010.  In his April 2010 VA Form 21-526, the Veteran claimed that this condition began in April 1966.  However, he admitted to not receiving treatment for this condition until January 1991.  The record does not contain any evidence of treatment for a skin condition or a diagnosis of a skin condition since the receipt of the Veteran's claim in February 2010.  

As noted in the previous section, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of chloracne, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has alleged that he is entitled to service connection for chloracne as secondary to herbicide exposure.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.  

Nonetheless, the mere fact that chloracne is a disease listed as 38 C.F.R. § 3.309(e) is insufficient to demonstrate that service connection is warranted.  The Veteran has failed to demonstrate that he meets the first requirement for service connection - a current disability.  As such, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for chloracne, to include as secondary to herbicide exposure, must be denied.

PTSD

Finally, the Veteran contends that he is entitled to service connection for PTSD.  However, the evidence of record demonstrates that the Veteran does not have a current diagnosis of PTSD.  As such, service connection cannot be established.  

The Veteran's service treatment records contain no diagnosis of PTSD and the Veteran denied symptoms of nervous trouble or frequent or terrifying nightmares in his report of medical history associated with his June 1968 separation examination.  A psychiatric evaluation performed as part of this examination was also deemed to be normal.  The Veteran's post-service medical records also do not reflect a diagnosis of PTSD at any time since separation from active duty.  

The Veteran was afforded a VA examination in December 2010 to determine whether a PTSD diagnosis was appropriate.  Upon examination, it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV (the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders).  No psychiatric diagnosis was assigned.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

In the present case, it has been determined by a competent medical professional that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  As such, service connection cannot be established.  

The Board recognizes that the Veteran believes he is entitled to service connection for PTSD.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to assign a psychiatric diagnosis such as PTSD.  The competent evidence of record establishes that the DSM-IV criteria for a diagnosis of PTSD have in fact not been met.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for PTSD must be denied.


ORDER

The claim of entitlement to service connection for left ear hearing loss is denied.  

The claim of entitlement to service connection for chloracne, to include as secondary to exposure to herbicides, is denied.  

The claim of entitlement to service connection for PTSD is denied.  






REMAND

Psychiatric Disorder, to Include Depression

The Veteran contends that he is entitled to service connection for depression.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a March 2009 VA treatment record, the Veteran was suffering from depression that was presently controlled.  The record contains no further evidence regarding treatment for depression.  

The Veteran was afforded a VA psychiatric examination in December 2010.  However, according to the examination report, the purpose of this examination was to establish a PTSD diagnosis and related psychosocial impairment.  The examiner determined that the Veteran did not suffer from PTSD.  However, it is unclear whether the Veteran was suffering from depression at this time, or whether the examiner's findings reflect no psychiatric diagnosis at all.  According to the Veteran's representative, the Veteran's depression is secondary to his service-connected stroke.  Therefore, the Board finds that the Veteran should be scheduled for a VA psychiatric examination to determine whether he suffers from any psychiatric disability, to include depression, that manifested during, or as a result of, active military service, or, that was either caused by or permanently aggravated by a service-connected disability, to include a stroke.  

In addition, the most recent record of VA medical treatment associated with the claims file is dated November 2009.  Evidence prepared since this time should be obtained and associated with the claims file.  




Hypertension

The Veteran also contends that he is entitled to service connection for hypertension.  However, further evidentiary development is necessary on this issue before appellate review may proceed as well.  

The Veteran's service treatment records do not reflect treatment for hypertension or elevated blood pressure during military service.  According to the Veteran's June 1968 separation examination, he had a systolic blood pressure of 116 and a diastolic blood pressure of 74.  For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2013).  The Veteran also denied having, or ever having had, high blood pressure in his report of medical history associated with his June 1968 separation examination.  As such, there is no evidence of hypertension during active military service.  

The first post-service evidence of hypertension is a December 2007 VA treatment note reflecting that the Veteran was using the hypertension medication Diovan.  Subsequent records confirm a diagnosis of hypertension.  However, none of these records suggest any potential relationship between the Veteran's hypertension and his military service.  

The Veteran's representative alleged in a September 2013 statement that the issue of entitlement to service connection for hypertension should be remanded, as this disability may have been caused by, or permanently aggravated by, the Veteran's service-connected diabetes mellitus.  The record does not presently contain an opinion regarding any possible relationship between hypertension and diabetes mellitus.  As such, the Veteran should be scheduled for a VA examination so that an opinion can be offered as to whether it is at least as likely as not that the Veteran's hypertension was either caused by, or permanently aggravated by, a service-connected disability, to include diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since November 2009 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  The Veteran should then be scheduled for a VA psychiatric examination.  The Veteran's claims file and a copy of this remand should be provided to the examiner for review in conjunction with the scheduled examination and the examination report must indicate that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and identify any psychiatric disorder (or disorders) associated with the Veteran.  

For each disorder diagnosed, the examiner should opine as to whether it is at least as likely as not that this disorder manifested during, or as a result of, active military service.  

For each disorder diagnosed, the examiner should also opine as to whether it is at least as likely as not that this disorder was either caused by, or has permanently been aggravated by, a service-connected disability, to include the Veteran's residuals of a stroke.  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions when formulating an opinion.  

3.  The Veteran should also be scheduled for a VA examination regarding the etiology of his claimed hypertension.  The Veteran's claims file and a copy of this remand should be provided to the examiner for review in conjunction with the scheduled examination and the examination report must indicate that these items were reviewed.  The examiner is asked to perform all indicated tests and opine as to whether it is at least as likely as not that the Veteran suffers from hypertension that manifested during, or as a result of, active military service.  

In the alternative, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from hypertension that was either caused by, or has permanently been aggravated by, a service-connected disability, to include the Veteran's diabetes mellitus.  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions when formulating an opinion.  

4.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


